                                  In the United States District Court
                              for the Eastern District of North Carolina
                                           Eastern Division


 Karol Huffman,

        On behalf of himself and those                Civil Action No. 4:2019-cv-00034
        similarly situated,

                Plaintiff,                            Judge Louise Wood Flanagan

        v.

 Meadow Greens Pizza, et al.,

                Defendants.


                         Order Granting Joint Motion to Stay Proceedings


       This case is before me on the Parties’ Joint Motion to Stay Proceeding (the “Motion’).

After consideration of the Motion, I grant the Motion and order as follows:

       1.      The Case is stayed 120 days for the date of this Order;

       2.      Defendants agree to produce (1) summary class-wide data of the miles driven and

reimbursements paid at each of Defendants’ Domino’s stores, broken down by year and by

location, for the period three years prior to the date of service of this lawsuit to the date of this

Order; and sampling records contemplated by the Parties’ Joint Motion within thirty (30) days of

this Order;

       3.      The Parties are ordered to engage in good-faith negotiations regarding settlement

and, if the Parties deem appropriate, attend an in-person mediation within seventy-five (75) days

of the Court’s Order, or as soon as reasonably possible based on the mediator’s schedule;

       4.      Defendants will pay all of the mediator’s costs associated with the mediation;


                                                  1
       5.      In the event settlement is not reached by 120 days from this Order, this case will be

conditionally certified as a collective action pursuant to 29 U.S.C. § 216 (b);

       6.      The Notice of Collective Action Lawsuit and Consent Form attached as Exhibit 1

to the Motion is approved and shall be sent to all current and former delivery drivers employed by

Defendants within the three (3) years preceding the date of service of the Complaint (April 9,

2019) by U.S. Mail and electronic mail (the email cover letter is attached as Exhibit 2 to the

Motion), pursuant to the conditions set forth in the Joint Motion;

       7.      The statute of limitations for the putative class members is tolled from the date of

this Order until the conclusion of the stay period;

       8.      All other stipulations and agreements between the parties as set forth in the Joint

Motion are approved and shall be binding on the parties, subject to further orders of the Court; and

       9.       In light of the forgoing, the Court hereby vacates any currently scheduled hearings

and stays the proceedings, including Defendants’ obligation to respond to the Motion to Send

Notice (Doc. 22) and the Motion to Expedite Consideration (Doc. 24).



IT IS SO ORDERED


   5/22/19
______________                        ______________________________
Date                                  The Honorable Louise Wood Flanagan
                                      U.S. Chief District Judge




                                                 2
